Van Wyck, J.
The plaintiffs were nonsuited at trial, and their proof shows that on June 17, 1890, they .filed a mechanic’s lien, claiming $541.84, and in their notice of claim they certified “that the name of the owner against whose interest a lien is claimed is Frederick Aldhous (this defendant), and that the name of the persons by whom claimants (these plaintiffs) were employed, and to whom they furnished such materials, is the firm of Pearse & Thornton ; ” that the first time that plaintiffs, or any one on their behalf, ever interviewed this defendant was on the day after the filing of the said lien, when the salesman had an interview with him, and he then “ agreed to pay plaintiffs $500 by note if they would take off the lien; ” that thereupon, on the following day, they satisfied the lien of record. This amounted to a binding contract as between the plaintiffs: and defendant, and if the plaintiffs had rested on their rights they could have recovered the $500 from him in the proper action. Plaintiffs’ salesman, who negotiated with defendant in the matter, says that defendant said to him* “ Yon call here on Tuesday and we will settle that matter if the lien does not appear in Saturday’s Real Estate Record,” and that the lien did not appear in the Record, and this salesman says that “ on the following Tuesday the defendant refused to give me the note which he had promised, stating that we might put the lien back, which we did and filed it.” When the defendant refused to deliver his note, as agreed, the plaintiffs had ■ an absolute right to rely upon the contract and its breach, and to have sued him for $500, for where a payment is agreed to be made by note and such note is not given the party entitled may sue for the amount without awaiting the expiration of the term for which the note was to be made. But plaintiffs, instead of so relying on their rights, elected to refile and reinstate their lien. By this refiling of the lien- after defendant *249had refused to deliver the note, the plaintiffs reinstated all of their rights under the lien and thus repossessed themselves of the rights which they had released as the consideration for defendant’s promise to pay by note ; in other words, they had consented to receive back from the defendant the entire consideration which they had parted with on the faith of his promise. This amounted to a failure of consideration and an abandonment of the contract by mutual consent. About one year thereafter, and without any further negotiations or agreement with defendant, these plaintiffs commenced this action against him to recover the price of the sale and delivery to him of the very same labor and materials which they had claimed in their notice of lien as sold and delivered to the firm of Pearse & Thornton, and served a bill of particulars of their claim in this action, consisting of twenty-five items, aggregating $540.30, When this action was first tried the plaintiffs recovered a verdict upon which judgment was entered, and from which defendant appealed, and on such appeal properly secured its reversal and a new trial on the ground that “ there was no evidence to go to the jury showing a sale and delivery of any goods to the defendant, or that Pearse & Thornton had any authority to act for defendant, and the motion to dismiss the complaint should have been granted.” 52 N. Y. St. Repr. 940; 23 N. Y. Supp. 318. The bringing of this action one year after the plaintiffs had reinstated their lien and reclaimed and repossessed themselves of the consideration which they had parted with for defendant’s promise to deliver them a note for $500, confirms the conclusion that they had elected to abandon the contract by which he was to deliver the note. Before the new trial ordered by the General Term was had, the plaintiffs sought and secured at Special Term an amendment of their complaint by adding to the third paragraph thereof the words : “ That is to say, defendant agreed to give plaintiffs his note for $500 in payment of said materials on condition that plaintiffs would cancel a certain mechanic’s lien,” etc., and under this they were permitted to make proof as above stated, that they had first filed the lien, and upon defendant’s promise to *250give them his note for $500 had canceled same of record, and then, upon his refusal to so deliver the note, they had refiled and reinstated the lien; and that they had, about one year thereafter, brought this action. They thus failed to show defendant’s liability on his promise to give the note for the release of their lien, which was an apparent incumbrance on his property, and they also failed to show that defendant was liable as vendee of the goods sold and delivered, and, hence, were rightly nonsuited at trial.
The judgment of nonsuit should be affirmed, .with costs.
Ehrlich, Oh. J., and Fitzsimons, J., concur.
Judgment affirmed, with costs.